Citation Nr: 1709473	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  09-15 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability prior to June 9, 2013.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability other than coronary artery disease (CAD) since June 9, 2013. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel
INTRODUCTION

The Veteran had active duty service from November 1967 to November 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

These matters were previously before the Board in May 2012 at which time the Board remanded the Veteran's appeal so that he could be afforded a VA examination and outstanding treatment records could be obtained.  A review of the Veteran's file reveals that the Veteran was afforded a VA examination for his PTSD in March 2016 and outstanding VA and private treatment records have been obtained.  Thus, there has been substantial compliance with the Board's May 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity without more severe symptomatology so as to result in occupational and social impairment, with deficiencies is most areas, such as work, school, family relations, judgment, thinking, or mood, or total occupational and social impairment.

2.  Prior to June 9, 2013, the Veteran's PTSD was rated as 50 percent disabling and his heart disability as 30 percent disabling.  His combined rating was 70 percent.  

3.  Prior to June 9, 2013, the Veteran's service-connected disabilities did not preclude him from obtaining and retaining substantially gainful employment.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for a TDIU prior to June 9, 2013, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.1, 4.3, 4.7, 4.10, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished.  Through an October 2007 letter, the RO notified the Veteran of the information and evidence needed to substantiate his underlying claim of service connection for PTSD.  The letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board also finds that the October 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.  The Veteran was notified as to how to substantiate a claim for a TDIU by a June 2016 letter.

Once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2014); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2016); Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Consequently, further VCAA notification is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the PTSD and TDIU rating issues on appeal.  The Veteran's service treatment and personnel records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Northport, New York.  More recent VA treatment records were obtained pursuant to the Board's May 2012 remand.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

Additionally, the Veteran was provided VA examinations in connection with his claims, the reports of which are of record.  A more recent VA examination was conducted in March 2016 pursuant to the Board's May 2012 remand.  The examination report contains sufficient evidence by which to evaluation the Veteran's PTSD in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Neither the Veteran nor his representative has contended otherwise.  Therefore, VA's duty to assist has been met. 

II. Increased Rating - PTSD

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson, 12 Vet. App. at 126.  

The Veteran's service-connected PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 30 percent rating is assigned for PTSD for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Moreover, when determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  All ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Board notes that the Veteran's appeal was certified to the Board in October 2011.  VA has determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Thus, the DSM-IV applies and the Board will consider the Veteran's Global Assessment of Functioning (GAF) scale scores, which are informative as to how physicians have assessed the Veteran's functionality during the period under review.  The Board notes that the actual symptoms of the Veteran's disorder are the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In a November 2007 statement, the Veteran's daughter asserted that he previously drank a lot and would become enraged.  She reported that he was unpredictable and would either be drunk or would sit in a room by himself and cry.  She stated that he could never hold a steady job which caused her mother to work two jobs.

A December 2007 Veteran Center letter indicates that the Veteran experienced intrusive thoughts and nightmares of his war experiences, survivor's guilt, anger, depression, and trust issues.  The examiner indicated that the Veteran drank for many years to cope with his PTSD.  He was unable to sustain steady employment because of his inability to deal with authority figures, anger issues, and inability to concentrate on assigned tasks related to his work.  

The Veteran was afforded a VA examination for his PTSD in April 2008.  The examiner noted that after service, the Veteran decided against enrolling in college, likely because of his PTSD symptoms.  He instead went to work for several art agencies in succession, losing each job after arguments with bosses, which was also likely related to PSTD.  He also noted that the Veteran ended a business partnership due to his irritability.  The examiner opined that the Veteran's unwillingness or inability to finish jobs, his lack of motivation to pursue more business, his arguments with clients and with his ex-partner, and his history of less than adequate earning were all at least as likely as not due to PTSD.  The examiner noted that the Veteran's marriage ended in divorce in the late 1980s, which he attributed to his irritability, physical violence, and frequent abuse of alcohol.  The examiner noted that the Veteran's daughter was estranged from him for a number of years, likely because of his irritability.  He had only one close friend, a veteran from his combat unit.  The examiner noted that the Veteran did not have hobbies and did not belong to clubs or organizations.  

On examination, the Veteran described longstanding social withdrawal, physical violence (toward objects and at one point toward his ex-wife), and a lack of interest in routine activities at least as likely as not due to PTSD.  The Veteran reported frequent nightmares about his experiences in Vietnam, flashbacks, and distressing and intrusive memories.  He also reported being easily startled, needing to check doors and windows in his house, and avoiding reminders of his experiences in Vietnam.  He reported having frequent arguments with significant people in his life including bosses, clients, and family members.  On mental health examination, he was alert and oriented in all spheres.  His mood was anxious and his affect was congruent with thought content but highly constrictive.  He denied suicidal ideation at the time of examination, but admitted to likely past ideation and intent.  He did not have any homicidal ideation, intent, or plan.  His speech and thought process was unimpaired and his thinking was generally logical and goal directed without evidence of formal thought disorder.  He did not experience hallucinations or delusions.  His long and short term recall was noted to be mildly impaired but his attention and concentration were adequate for purposes of the examination.  He did not report panic attacks, phobias, obsessive thoughts, or rituals that interfered with functioning.  He reported insomnia resulting in fatigue during the day.  He reported moderate to severe symptoms present without remission on a daily basis since his return from Vietnam.  

The examiner stated that although the Veteran's exaggerated startle response and, to some extent, his temper, improved since his return from Vietnam, he reported an increased frequency in isolation.  The examiner opined that the Veteran experienced reduced reliability and productivity due to PTSD signs and symptoms.  He noted that the Veteran reported inefficiency, frequent days off, conflict with clients, and lack of ambition resulting in considerable financial detriment.  

In December 2008, the Veteran asserted that he continued to have problems with relationships and that he had never been able to hold a steady job.  He reported that he was very irritable and hostile toward others, and was depressed about life since Vietnam.  He was struggling to cope with flashbacks and dreams of combat.

VA treatment records from July 2009 indicate that the Veteran experienced relatively infrequent nightmares.  He reported having some disagreements with a client who hired him to set up a website.

In October 2009, the Veteran asserted that he had problems with work, his social life, his mood, and judgments. 

A December 2009 Veteran Center letter indicates that the Veteran continued to experience difficulty with his job and social relationships.  He reported that he would sometimes get so frustrated with his life that he would spend two to three days in bed.  The examiner noted that the Veteran was often short tempered and aggressive with his customers.  This behavior resulted in lost jobs, and his daughter recently moved out of his house due to his verbal abuse.  The Veteran reported that he was hypervigilant, had difficulty relaxing, did not sleep well, and did not feel safe in his home.  He also reported checking windows and doors several times a night and expressed a desire to carry a weapon to protect himself.  The examiner noted the Veteran had no friends and did not return calls from men in his former unit.  He indicated that the Veteran was in distress and was experiencing difficulty coping with all of his roles in life, including as a boyfriend, father, and employee.

VA treatment records from November 2009 document that the Veteran reported being upset about the shooting at Ft. Hood and was experiencing intrusive nightmares.  His suicide screening was negative. 

In December 2009, the Veteran reported that he experienced nightmares of trying to stick limbs back on bodies, and that he would get very upset and angry when he thought about his experiences in Vietnam.  

VA treatment records from June 2010 document that the Veteran experienced nightmares, intrusive memories during the day, and was easily startled.  His mood and affect were anxious, but his insight and judgment were fair.  He reported that he did not experience suicidal or homicidal ideation.

As shown in VA treatment records from November 2010, the Veteran denied feeling suicidal, wishing he was dead, and was not preoccupied with thoughts of death.

The Veteran was afforded a VA examination for his PTSD in March 2016, during which he was diagnosed as having PTSD with panic attacks.  The examiner stated that the Veteran remarried in 2013 and has continued to work on improving his relationship with his daughter.  He noted that the Veteran's wife has children and grandchildren, but he chooses not to socialize with them.  He reported retiring from work in 2011 and living on relatively isolated "farm land."  The Veteran experiences recurrent, involuntary, and intrusive distressing memories of combat in Vietnam; recurrent distressing dreams; dissociative reactions; intense or prolonged psychological distress at exposure to internal or external cues; and marked physiological reactions to internal or external cues.  He also experiences persistent and exaggerated negative beliefs or expectations about himself, others, and the world; a persistent negative emotional basis; markedly diminished interest and participation in significant activities; and feelings of detachment or estrangement from others.  He experiences sleep disturbances, irritable behavior and angry outbursts, and is hypervigilant.  He endorsed depressed mood, anxiety, suspiciousness, and panic attacks that occur weekly or less often. 

The examiner opined that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, and other important areas of functioning.  

During the examination, the Veteran's mood was depressed, his affect was mood congruent, and he was tearful several times.  His speech and thought patterns were logical, relevant, coherent, and articulate.  His thought content demonstrated hopelessness, feelings of worthlessness, and strong feelings of guilt.  He denied hallucinations or delusions and stated that no obsessive thoughts were present.  He denied suicidal or homicidal ideation, plan, or intent.   

The examiner stated that the Veteran's occupational functioning would be clinically significantly impaired by his symptoms of depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, disturbances of motivation and mood, and his feelings of detachment/estrangement from others, which would interfere with his ability to function in an occupational environment.  The examiner opined that the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  He concluded that the Veteran's GAF score would fall at the level of 60, which is indicative of moderate difficulty in social and occupational functioning.

During the entire period on appeal, the Veteran's service-connected PTSD has been manifested primarily by: depression, chronic sleep disturbance, panic attacks (occurring weekly or less often), anxiety, suspiciousness, hypervigilance, irritable behavior with angry outbursts, markedly diminished interest and participation in significant activities, and feelings of detachment and estrangement from others.  The Board finds that this symptomatology more nearly reflects occupational and social impairment with reduced reliability and productivity-the criteria for a 50 percent disability rating.  The evidence shows that the Veteran is married and continues to work on his relationship with his daughter.  Thus, it cannot be said that the Veteran is completely unable to establish and maintain effective relationships.

The Board emphasizes that during the entire appeal period, there simply is no medical findings of speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; suicidal ideations; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships or more severe symptomatology such as to warrant at least the next higher 70 percent rating.  

Although the Board concedes that the Veteran does experience anxiety attacks, the March 2016 VA examination indicates that they occur on a weekly basis and therefore do not more nearly approximate near-continuous panic attacks as contemplated by the70 percent rating.  Although the Veteran has indicated that he tends to isolate and has feelings of detachment or estrangement from others, including from his wife's family, VA treatment records indicate that the Veteran has one friend from service, has a daughter with whom he continues to build a relationship, and is currently married.  Additionally, although the Board acknowledges that the Veteran experiences irritable behavior and angry outbursts (with little or no provocation), the March 2016 VA examination indicates that the Veteran does not experience impaired impulse control, such as unprovoked irritability with periods of violence.  

Therefore, the Board finds that the Veteran's PTSD symptomatology in this regard does not more nearly approximate the criteria for a 70 percent disability rating.  Further, the Veteran does not contend, nor does the evidence support, that the Veteran has total occupational and social impairment so as to warrant a 100 percent disability rating for his PTSD.

The Board acknowledges that the Veteran reported having issues maintaining employment because his PTSD caused him to get into disagreements with his clients, but finds the opinions of the April 2008 and March 2016 VA examiners which indicate that the Veteran experienced reduced reliability and productivity due to PTSD signs and symptoms, highly probative.  These opinions were based on a review of the Veteran's record as well as an in-person interview.  Indeed, the April 2008 VA examiner specifically noted that the Veteran reported inefficiency, frequent days off, conflict with clients, and lack of ambition resulting in considerable financial detriment.  Thus, as none of the medical evidence of record reflects that medical personnel have determined that the Veteran's PTSD symptomatology resulted in occupational and social impairment with deficiencies in most areas (the criteria for the next, higher 70 percent disability rating); the Board finds that a rating in excess of 50 percent is not warranted. 

In addition to the absence of most of the symptoms listed under the General Rating formula for evaluating psychiatric impairment as characteristic of occupational and social impairment with deficiencies in most areas (criteria for a 70 percent rating), the Board also notes that GAF score assigned to the Veteran on VA examination in March 2016 does not support the assignment of any higher rating during any point of the appeal period. 

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF score is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  As noted above, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).
	
On VA examination in March 2016, the Veteran was assigned a GAF score of 60.  According to DSM-IV, GAF scores between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores between 51 and 60 denote moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e. g., few friends, and conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

In this case, the GAF score of 60 is reflective of symptoms consistent with the 50 percent rating assigned.  The Board reiterates, as noted above, that the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  

As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (holding that without the examples noted in the rating criteria differentiating a 50 percent rating from a 70 percent rating, evaluation of the psychiatric disability for rating purposes would be extremely ambiguous).  The Board is to consider all symptoms of a Veteran'' condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the Diagnostic Code, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's psychiatric symptoms during the appeal period did not more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as contemplated by a 70 percent rating.  Nor did the symptoms more nearly approximate total occupational and social impairment as contemplated for a 100 percent rating.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his PTSD.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a 70 percent or 100 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Extraschedular

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's PTSD has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2016).  The symptoms of his disability have been accurately reflected by the schedular criteria.  This is particularly so given that the rating criteria include non-exhaustive lists of symptoms and focus on the overall impairment level of symptoms.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

III. Total Disability Rating Based on Individual Unemployability

The Veteran seeks entitlement to TDIU.  The Court has held that a TDIU is encompassed in a claim for increased rating or the appeal of an initial rating and therefore in a March 2012 decision, the Board found that the issue of TDIU was raised. 

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16.

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (stating that age may not be a factor in evaluating service-connected disability or unemployability). 

The Veteran last worked in 2011.  Thus, the Board will consider whether the Veteran was employable from 2011 to June 9, 2013.  Prior to June 9, 2013, the Veteran was service-connected for PTSD, rated as 50 percent disabling, as well as coronary artery disease, rated as 30 percent disabling.  His combined rating was 70 percent.  Thus, he meets the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total rating based on individual unemployability. 

The Board finds that the most probative and credible evidence in this case fails to show that the Veteran's service-connected disabilities rendered him unable to obtain or maintain substantially gainful employment any time prior to June 9, 2013.  Id.  

In a November 2007 letter, the Veteran's daughter reported that growing up with her father was horrible as he was always angry or fighting with her mother.  She reported that he drank a lot and would go into rages.

VA treatment records from December 2007 indicate that the Veteran was a talented artist; however, he reported being unable to sustain steady employment because of his inability to deal with authority figures and anger issues.  He also reported being unable to concentrate on assigned tasks related to his work.  

The Veteran was afforded a VA examination for his PTSD in April 2008.  On examination, he reported that he often walked away from jobs or did not finish them if he felt he was being pressured or criticized.  The examiner opined that the Veteran's unwillingness or inability to finish jobs, his lack of motivation to pursue more business, his arguments with clients and with his ex-partner, and his history of less than adequate earnings were all at least as likely as not due to his PTSD.  The examiner found that the Veteran had a GAF score of 44, reflecting re-experiencing symptoms, an inability to complete work, social withdrawal, irritability, depressed mood, and lack of interest in significant activities.  The examiner concluded that the Veteran experienced reduced reliability and productivity due to his PTSD signs and symptoms.  

In a December 2008 statement, the Veteran reported that he had problems with relationships and that he had never been able to hold a steady job.  He stated he was very irritable and hostile toward others and struggled to cope with flashbacks.

A December 2009 letter from the Veteran Center indicates that despite the Veteran's hard work in therapy and medication, his combat experiences continued to make it difficult for him to have a successful readjustment to civilian life.  A tendency to isolate and a history of poor judgment was noted.

VA treatment records from December 2010 document that the Veteran had fair exercise tolerance but experienced fatigue and shortness of breath as a result of his coronary artery disease.  He had a workload of 7 METs.  

In an October 2012 statement, the Veteran stated that he experienced heavy combat in service and suffered from anxiety and recurring nightmares of bloody deaths and dismemberments.  He reported that after discharge, he tried very hard to return to civilian life and for several years was very successful as a commercial artist and enjoyed being married and being a father.  He reported that the flashbacks and war dreams continued to get worse and the pressure of deadlines at work grew more stressful.  He stated that he then lost his job and could not get through an interview without "snapping at the person."  He then tried to work for himself with mixed results because he always ended up angry at his clients.  He reported that he would start out alright but then would argue with his clients and they would not pay him for his work.  He reported sometimes not getting out of bed for a few days because he was not able to do any work.

On his October 2012 application for increased compensation based on unemployability, the Veteran reported that his PTSD is what keeps him from following any substantially gainful occupation.  The application also indicates that he predominantly worked for himself as a commercial artist.
At his March 2016 VA examination, the Veteran reported retiring in 2011.

As the Veteran was also service-connected for coronary artery disease prior to June 9, 2013, the Board will also consider the impact it had on his ability to secure and follow substantially gainful employment.

Based on the evidence discussed above, as well as the evidence discussed at great length in the PTSD increased rating evaluation section, the Board finds that the Veteran's service-connected disabilities did not render him unable to secure and follow substantially gainful employment prior to June 9, 2013.

Here, the evidence of record shows that the Veteran has only worked in sedentary employment and did so until 2011.  VA treatment records show that the Veteran had some fatigue and shortness of breath due to his service-connected coronary artery disease; however, some fatigue after activity and shortness of breath would not impact his ability to work sedentary employment.

There is no medical opinion of record indicating that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas nor is there any opinion of record indicating total occupational impairment.  Additionally, there is no clinical evidence showing that his coronary artery disease symptoms, prior to June 9, 2013, impacted his ability to follow substantially gainful employment.  

Specifically, after finding that the Veteran's unwillingness or inability to finish jobs, his lack of motivation to pursue more business, his arguments with clients and with his ex-partner, and his history of less than adequate earnings were all at least as likely as not due to his PTSD, the April 2008 VA examiner opined that the Veteran experienced reduced reliability and productivity due to his PTSD signs and symptoms.  The Board finds the examiner's opinion highly probative as it specifically addressed the Veteran's lay statements regarding how his PTSD impacted his ability to work. 

The Board acknowledges that the Veteran was assigned a GAF score of 44 on examination in April 2008.  However, the Board finds it highly probative that the Veteran was employed during that time and able to sustain his employment and run his own business. 

The Board acknowledges the Veteran's statements regarding his inability to complete assignments and conflict with clients.  Although the Board is sympathetic to the Veteran's condition, and concedes that his PTSD does impact his ability to work, the question is not whether the Veteran's PTSD impacts his ability to work, but whether he has the physical and mental capacity to secure and follow a substantially gainful occupation.  As the April 2008 VA examination was based on an interview with the Veteran as well as a review of the Veteran's available treatment records, the Board finds the objective medical opinion with regard to the impact the Veteran's PTSD has on his occupational ability more probative than the Veteran's lay statements.  

There is no other medical opinion of record prior to June 9, 2013, to dispute the findings and conclusions of the April 2008 VA examiner, who found that the Veteran experienced occupational impairment but did not indicate that the Veteran's PTSD precluded him from securing and maintaining substantially gainful employment.  

The Board has no doubt that the Veteran's service-connected PTSD and heart disability impacted his ability to work prior to June 9, 2013.  However, the 70 percent combined schedular evaluation in effect during that timeframe recognizes significant industrial impairment resulting from his psychiatric and heart disorders.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment prior to June 9, 2013.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Special Monthly Compensation - 38 U.S.C. § 1114(s)

The Veteran is rated as 70 percent disabled from October 12, 2007, to June 9, 2013, and 100 percent disabled thereafter.  

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  As is potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises, or if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Here, the Veteran has a service-connected disability rated as 100 percent; however, he does not have additional service-connected disabilities independently ratable at 60 percent.  Specifically, the Veteran's PTSD is rated as 50 percent disabling and his coronary artery disease is rated as 100 percent disabling.  He is not service-connected for any other disabilities.

Further, the Veteran has not asserted, nor does the evidence suggest that he is permanently housebound by reason of his service-connected PTSD.  As such, the concerns addressed in Bradley and Buie are not present, and the Board needs not further address whether SMC ratings are warranted during the pendency of the appeal.  Thus, consideration of SMC is not warranted. 


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.

Entitlement to a total disability rating based on individual unemployability prior to June 9, 2013, is denied.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


